



Exhibit 10(f)


____________ Maximum Performance Shares    Date of Grant: March 12, 2018


2018 DEBT-ADJUSTED RESERVES GROWTH PER SHARE PERFORMANCE
AWARD
(EQUITY PORTION)


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This DEBT-ADJUSTED RESERVES GROWTH PER SHARE PERFORMANCE AWARD (this “Award”) is
made effective on March 12, 2018 (the “Date of Grant”) by Denbury Resources Inc.
(the “Company”) in favor of _____________________ (“Holder”).


WHEREAS, in accordance with the Company’s Amended and Restated 2004 Omnibus
Stock and Incentive Plan (the “Plan”), the Committee may grant performance-based
Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn Performance Shares based on the Performance Criteria, subject to all of
the provisions, including without limitation the vesting provisions, of the Plan
and of this Award;


WHEREAS, no Performance Shares will be issued or outstanding until the Vesting
Date; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Performance Stock Unit Grant. The Company hereby grants Holder the right
to earn and vest in up to a maximum of [___________] Performance Stock Units
(the “PSUs”). On the Delivery Date, the PSUs entitle the Holder to receive
shares (the “Performance Shares”) of Stock equal to the number of Earned
Performance Shares up to and including the Maximum Performance Shares.


2.    Definitions. All terms capitalized herein that are defined in the Plan
shall have the meaning assigned to them in the Plan; other capitalized terms
shall have the following meaning, or shall be defined elsewhere in this Award:


(a)
“Annual Reserves Growth per Share” or “RGPS” means, for each Calendar Year in
the Performance Period, the result of the calculation set out in Section 4(b)
expressed as a percentage which reflects the increase or decrease in the Proved
Reserves per Share for such Calendar Year as compared to the prior Calendar
Year’s Year-End Proved Reserves.



(b)
“Beginning Proved Reserves per Share” means, for each Calendar Year in the
Performance Period, the Proved Reserves per Share calculated at the end of the
prior Calendar Year.



(c)
“Calendar Year” means the 12-month period beginning on January 1 and ending on
and including December 31.





(d)
“Closing Price” means the last reported sales price of the primary common equity
security of the Company, as reported by the national securities exchange upon
which such security is traded; provided, however, in the event the primary
common equity security of the Company is not traded on a national securities
exchange at the time of such determination, “Closing Price” will be the





1



--------------------------------------------------------------------------------





price determined by the Committee in good faith based upon a review of the facts
and circumstances available to the Committee at the time of determination.


(e)
“Common Stock Price” shall equal the average of the Closing Price of the
Company’s primary common equity security for each of the 10 trading days ending
on and including the last day of each Calendar Year, taken separately, within
the Performance Period.



(f)
“Debt Equivalent Shares” means the number of shares calculated by dividing the
Net Debt Principal Balance on December 31 of each Calendar Year in the
Performance Period by the Common Stock Price on the same date.



(g)
“Delivery Date” means (i) if Sections 6(b), 7(b)(i), 7(b)(ii) or 7(b)(iii)
apply, the date on which Performance Shares are delivered to Holder which shall
be no later than the dates set forth in Section 6(b) or 7(b)(i), 7(b)(ii) or
7(b)(iii), as applicable, or (ii) if Sections 6(b) or 7(b)(i), 7(b)(ii) or
7(b)(iii) do not apply, the date on which Earned Performance Shares are
delivered to Holder, which shall be no later than April 30, 2021 (i.e., 30 days
following a March 31, 2021 Vesting Date).



(h)
“Earned Performance Shares” means the number of Performance Shares which are
earned during the Performance Period as described and calculated in Section 6.



(i)
“Ending Proved Reserves per Share” means, for each Calendar Year in the
Performance Period, the Proved Reserves per Share calculated at the end of such
Calendar Year.



(j)
“Maximum Performance Shares” means __________ Performance Shares, which is the
maximum number of Performance Shares which may be earned under this Award if
there are no adjustments under Section 5 in the number of Performance Shares
earned.



(k)
“Net Debt Principal Balance” means the Company’s total debt principal balance
less the Company’s cash and cash equivalents balance as of December 31 of each
Calendar Year in the Performance Period, as reported in the Company’s Annual
Report on Form 10-K.



(l)
“Performance Criteria” means both the Annual Reserves Growth per Share measure
and Three-Year Average RGPS measure for the Performance Period.



(m)
“Performance Percentage” means that percentage determined based upon both the
Annual Reserves Growth per Share for each Calendar Year in the Performance
Period and Three-Year Average RGPS for the Performance Period as determined
under the provisions of Section 4, subject to adjustment under Sections 5 and
12.



(n)
“Performance Period” means the three-year period beginning on the first day of
the first Calendar Year of the Performance Period and ending on and including
December 31 of the last Calendar Year in the Performance Period.



(o)
“Post Separation Change of Control” means a Change of Control with an effective
date following Holder’s Separation, but where such Separation resulted from the
Commencement of a Change of Control prior to Holder’s Separation. For all
purposes of this Award, the term “Commencement of a Change of Control” shall
mean the date on which any material action, including without limitation through
a written offer, open-market bid, corporate action, proxy solicitation or
otherwise, is taken by a “person” (as defined in Section 13(d) or Section
14(d)(2) of the 1934 Act), or a “group” (as defined in Section 13(d)(3) of the
1934 Act), or their affiliates, to commence efforts that, within 12 months after
the date of such material action, leads to a Change of Control involving such
person, group, or their affiliates.



(p)
“Proved Reserves per Share” means, for each applicable Calendar Year, the result
of the calculation set out in Section 4(a) hereof with respect to such Calendar
Year.









2



--------------------------------------------------------------------------------





(q)
“Three-Year Average RGPS” means the result, expressed as a percentage, of
averaging the Annual Reserves Growth per Share for each Calendar Year in the
Performance Period.



(r)
“Total Shares Outstanding” means, for each Calendar Year in the Performance
Period, the shares outstanding of the Company’s primary common equity security,
including any restricted shares outstanding, but excluding any treasury shares,
as of the last day of such Calendar Year, as reported in the Company’s Annual
Report on Form 10-K for such Calendar Year.



(s)
“Vesting Date” means March 31, 2021 or the effective date of any earlier (i)
Change of Control pursuant to Section 6(b) or (ii) death, Disability or Post
Separation Change of Control pursuant to Sections 7(b)(i), 7(b)(ii) or
7(b)(iii), as applicable.



(t)
“Year-End Proved Reserves” means, for each Calendar Year in the Performance
Period, the total Company proved oil, condensate, natural gas liquids and
natural gas quantities as of the end of such Calendar Year (expressed in barrels
of oil equivalent), as reported in the Company’s Annual Report on Form 10-K for
such Calendar Year.



3.    PSUs as a Contingent Right. Each PSU represents a contingent right to
receive one Performance Share, subject to the terms and conditions of this Award
and the Plan; provided, that, the number of Performance Shares that become
Earned Performance Shares may range from 0% to 100% of the number of Maximum
Performance Shares.


4.    Performance Percentage Earned With Respect to Annual Reserves Growth per
Share and Three-Year Average Reserves Growth per Share.
(a)
Proved Reserves per Share, which is the basis for the calculation of Beginning
Proved Reserves per Share and Ending Proved Reserves per Share, shall be
calculated as follows:



Year-End Proved Reserves
( Total Shares Outstanding + Debt Equivalent Shares)



(b)
Annual Reserves Growth per Share for each Calendar Year within the Performance
Period shall equal the result of the following calculation, expressed as a
percentage:



Ending Proved Reserves per Share
- 1
Beginning Proved Reserves per Share









3



--------------------------------------------------------------------------------





(c)
The following Performance Percentage scale shall be used to determine the
Performance Percentage in Section 4(d) for both the RGPS and Three-Year Average
RGPS:



RGPS or Three-Year Average RGPS
Performance Percentage
(subject to interpolation on a linear basis between 25% and 100%)
Greater than or equal to 6%
100%
5%
75%
4%
50%
3%
25%
Less than 3%
0%



(d)
The RGPS for each Calendar Year and the Three-Year Average RGPS are to be
calculated as soon as practical after the end of each Calendar Year in the
Performance Period. The Performance Percentage will be that percentage shown in
Column 3 opposite the actual RGPS percentage for each Calendar Year and
Three-Year Average RGPS shown in Column 2. The Earned Performance Shares
described in Section 6 will be those shares reflected in Column 4 prior to any
adjustments, if any, under Section 5 or Section 12; provided, that, if the
Company’s Year-End Proved Reserves as of the last day of the Performance Period
are not equal to or greater than the Company’s Year-End Proved Reserves as of
the last day of the Calendar Year immediately preceding the Performance Period
(each as reported in the Company’s Annual Report on Form 10-K), then the earned
Performance Percentage will be capped at 100% under this Award.



Column 1
Column 2
Column 3
Column 4
 
Actual RGPS or
Three-Year Average
RGPS
(expressed as %)
Performance Percentage
(based on scale provided in Section 4(c))
Earned Performance Shares
(Performance Percentage x
25% x Maximum
Performance Shares)
RGPS Year 1
 
 
 
RGPS Year 2
 
 
 
RGPS Year 3
 
 
 
Three-Year
Average RGPS
 
 
 
 
 
Total
 



5.    Committee’s Adjustment of Performance Percentage. Notwithstanding any
provision hereof or in the Plan to the contrary, the Committee, in its sole
discretion, by Committee resolution passed prior to the Vesting Date, may adjust
Holder’s otherwise earned Performance Percentage in an amount (if any)
determined by the Committee based upon its subjective evaluation; provided,
that, any adjustment of Holder’s Performance Percentage by the Committee for the
Performance Period shall be determined after the end of the Performance Period,
and shall not exceed twenty-five percent (25%) of Holder’s Performance
Percentage otherwise earned during the Performance Period.






4



--------------------------------------------------------------------------------





6.    Earned Performance Shares.


(a)    Earned Performance Shares. The number of Earned Performance Shares shall
be determined by the calculation set forth in Section 4(d) which reflects the
sum of (i) the Maximum Performance Shares multiplied by (ii) 25% multiplied by
(iii) the Performance Percentage for each of the three yearly RGPS and the
Three-Year Average RGPS. The Stock issued under this Award shall equal the
Earned Performance Shares, reduced by the Company to satisfy all minimum
applicable federal, state, and local income tax withholding requirements and
employment tax withholding requirements. No fractional shares will be issued to
the Holder. The Performance Percentage shall be determined by the Committee and
the Holder will be advised as soon as administratively practicable following the
end of the Performance Period (but in no case later than 90 days after the end
of the Performance Period), and the Committee shall certify whether and to the
extent that the Performance Percentage has been achieved, subject to the Change
of Control provisions of Section 6(b) below.


(b)    Change of Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change of Control occurs during the Performance
Period then, regardless of the Performance Percentage at the effective date of
the Change of Control, Holder will be entitled to receive the Maximum
Performance Shares pursuant to this Award. If a Change of Control occurs prior
to the Vesting Date but on or after the last day of the Performance Period,
Holder will be entitled to receive the number of Earned Performance Shares based
on the calculation in Section 6 herein (without any right to receive any other
Performance Shares pursuant to this Award) as soon as reasonably possible, but
in no event later than 60 days following the Vesting Date.


7.
Vesting (and Forfeiture) of Earned Performance Shares.



(a)
No Separation Prior to the Vesting Date. If Holder does not experience a
Separation prior to the Vesting Date, Holder will be 100% vested in the Earned
Performance Shares.



(b)
Forfeiture. Except to the extent expressly provided in Sections 7(b)(i), (ii) or
(iii), Holder will permanently forfeit all rights with respect to all
Performance Shares upon the date of his or her Separation, if such Separation
occurs prior to the Vesting Date.



(i) Death. If Holder experiences a Separation by reason of death prior to the
last day of the Performance Period, Holder’s Beneficiary (as defined in Section
11) will be entitled to receive Performance Shares in an amount equal to the
number of Maximum Performance Shares (without any right to receive any other
Performance Shares pursuant to this Award) as soon as reasonably possible, but
in no event more than 60 days after Holder’s death. If Holder experiences a
Separation by reason of death prior to the Vesting Date but on or after the last
day of the Performance Period, Holder’s Beneficiary will be entitled to receive
the number of Earned Performance Shares based on the calculation in Section 6
herein (and does not have any right to receive any other Performance Shares
pursuant to this Award) as soon as reasonably possible, but in no event more
than 60 days after the Vesting Date.


(ii) Disability. If Holder experiences a Separation by reason of Disability
prior to the last day of the Performance Period, Holder or Holder’s Beneficiary,
as applicable, will be entitled to receive Performance Shares in an amount equal
to the number of Maximum Performance Shares (without any right to receive any
other Performance Shares pursuant to this Award) as soon as reasonably possible,
but in no event more than 60 days after Holder’s Separation by reason of
Disability. If Holder experiences a Separation by reason of Disability prior to
the Vesting Date but on or after the last day of the Performance Period, Holder
or Holder’s Beneficiary, as applicable, will be entitled to receive the number
of Earned Performance Shares based on the calculation in Section 6




5



--------------------------------------------------------------------------------





herein (without any right to receive any other Performance Shares pursuant to
this Award) as soon as reasonably possible, but in no event more than 60 days
after the Vesting Date.


(iii) Post Separation Change of Control. If there is a Post Separation Change of
Control, whereby Holder experiences such Separation prior to the last day of the
Performance Period, Holder will be entitled to receive Performance Shares in an
amount equal to the number of Maximum Performance Shares (without any right to
receive any additional Performance Shares pursuant to this Award) as soon as
reasonably possible after the date of the Change of Control, but in no event
more than 60 days after the Change of Control occurs. If there is a Post
Separation Change of Control, whereby Holder experiences such Separation on or
after the last day of the Performance Period, Holder will be entitled to receive
the number of Earned Performance Shares based on the calculation in Section 6
herein (without any right to receive any other Performance Shares pursuant to
this Award) as soon as reasonably possible after the date of the Change of
Control, but in no event more than 60 days after the Vesting Date.


8.    Withholding. If and when any portion of this Award becomes taxable, the
minimum statutory tax withholding required to be made by the Company, or other
withholding rate as determined by the Committee in its discretion if determined
not to be detrimental to the Company, shall be paid to the Company, as
applicable, in cash, by delivery of Stock, which Stock may be in whole or in
part Stock subject to this Award, based on the Fair Market Value of such Stock
on the Vesting Date, or via payroll deduction. The Holder, in his or her sole
discretion, may direct that the Company withhold at any rate which is in excess
of the minimum withholding rate described in the preceding sentence, but not in
excess of the highest incremental tax rate for Holder, and such additional
directed withholding will be made in the same manner as described in the
preceding sentence.


9.    Issuance of Stock. Without limitation, Holder shall not have any of the
rights and privileges of an owner of Stock (including voting rights and dividend
rights) until the Vesting Date. The Company shall deliver the Earned Performance
Shares as determined under Section 6 above) to Holder as soon as reasonably
possible following vesting, subject to the provisions of Section 21 below. The
Holder agrees that the delivery of Stock is subject to the Company’s stock
ownership guidelines, as potentially modified from time to time.


10.    Administration. Without limiting the generality of the Committee’s
rights, duties and obligations under the Plan, the Committee shall have the
following specific rights, duties and obligations with respect to this Award:
without limitation, the Committee shall interpret conclusively the provisions of
this Award; adopt such rules and regulations for carrying out this Award as it
may deem advisable; decide conclusively all questions of fact arising in the
application of this Award; certify the extent to which the Performance Criteria
has been satisfied and the Performance Percentage earned; exercise its right to
adjust the Performance Percentage; and make all other determinations and take
all other actions necessary or desirable for the administration of this Award.
The Committee is authorized to change any of the terms or conditions of this
Award in order to take into account any material unanticipated change in the
Company’s operations, corporate structure, assets, or similar change, but only
to the extent such action carries out the original purpose, intent and
objectives of this Award. All decisions and acts of the Committee shall be final
and binding upon Holder and all other affected parties. The Committee, without
limitation, may delegate all of what, in its sole discretion, it determines to
be ministerial duties to an administrator; provided, that, the determinations
under, and the interpretations of, any provision of this Award by the Committee
shall, in all cases, be in its sole discretion, and shall be final and
conclusive.


11.    Beneficiary. Holder’s rights hereunder shall be exercisable during
Holder’s lifetime only by Holder or Holder’s legal representative. Holder may
file with the Committee a written designation of beneficiary (such person(s)
being the Holder’s “Beneficiary”), on such form as may be prescribed by the




6



--------------------------------------------------------------------------------





Committee. Holder may, from time to time, amend or revoke a designation of
Beneficiary. In the event that Holder does not file a written designation of
Beneficiary, or where such Beneficiary predeceases the Holder, the following
rules shall apply: (i) the Holder’s beneficiary designation for the basic life
insurance benefits provided by the Company shall be Holder’s Beneficiary; and
(ii) in the absence of such basic life insurance beneficiary, or in the event
that such basic life insurance beneficiary predeceases the Holder, the Holder’s
estate shall be deemed to be Holder’s Beneficiary.


12.    Adjustments in this Award. In addition to any adjustments under Section 5
herein, in the event of any dividend or split of the primary common equity
security of the Company, or recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of such shares, or other similar corporate change, with regard to the
Company, appropriate adjustments may be made to this Award in a manner deemed
equitable by the Committee.


13.    Holder’s Access to Information. As soon as reasonably possible after the
close of a Calendar Year, the Committee shall make all relevant annually
determined calculations and determinations hereunder with respect to such
Calendar Year, and will furnish (or cause to be furnished) all such relevant
information to Holder as soon as reasonably possible following the date on which
all, or a substantial majority, of the information is available.


14.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Shares.


15.    No Right to Continued Employment. Neither the Plan nor this Award, nor
any terms contained therein or herein, shall confer upon Holder any right with
respect to continuation of employment by the Company, or any right to provide
services to the Company, nor shall they constitute a commitment of any kind with
respect to the duration of Holder’s at will employment with the Company, nor
interfere in any way with the Company’s right to terminate Holder’s at will
employment at any time.


16.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


17.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, permitted successors and assigns of
the parties hereto.


18.    Waivers. Any waiver of any right granted pursuant to this Award shall not
be valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding, and each such provision not
so affected will be enforced to the fullest extent permitted by law.


20.    Clawback. The PSUs and any Earned Performance Shares covered by this
Award are subject to any written clawback policies that the Company, with the
approval of the Board, may adopt. Any such policy may subject the Stock issued
or to be issued hereunder to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including, but not limited
to, an accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, and rules promulgated thereunder by the




7



--------------------------------------------------------------------------------





Securities and Exchange Commission, and that the Company determines should apply
to the PSUs and any Earned Performance Shares.


21.    Compliance with Securities Laws. Notwithstanding any provision of this
Award to the contrary, the issuance of Stock will be subject to compliance with
all applicable requirements of federal, state, or foreign law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No Stock will be issued hereunder if
such issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other laws or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. In
addition, Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act is at the time of issuance in effect with respect to
the shares issued or (b) in the opinion of legal counsel of the Company, the
shares issued may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. THE HOLDER
IS CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF PSUS GRANTED PURSUANT TO
THIS AWARD MAY NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares of Stock subject to this Award will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance hereunder, the Company may require Holder to satisfy
any qualifications that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.


22.    Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 22 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting, settlement, or
sale of this Award (or the Stock underlying this Award), and should not be
interpreted as such.


23.    Plan is Controlling. In the event of a conflict between the terms of the
Plan and the terms of this Award, the terms of the Plan are controlling;
provided, that, in the event the terms of this Award provide greater specificity
as to certain aspects of this Award which are also covered by the Plan, such
terms and specificity shall not constitute a conflict with the terms of the
Plan.


[Signature pages to follow]










8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives effective as of the Date of Grant.




 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Christian S. Kendall
President and Chief Executive Officer
 
Mark C. Allen
Executive Vice President and
Chief Financial Officer







[Signature Page]



--------------------------------------------------------------------------------






ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of this Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or this Award, or both) of the Committee regarding any questions arising
under the Plan, or this Award, or both.


Effective as of the Date of Grant.


 
 
 
 
 
Holder Signature







[Acknowledgment Page]

